DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3 and 10- 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (US Pub. No. 2011/0071626 A1).
Regarding claim 1, Wright discloses a method for treating a heart valve, said method comprising:
delivering a strap device (200, 250) (Figs. 19- 21) (Ps. [0065]- [0066]- - embodiments 200 and 250 have common elements using same reference number) into a ventricle of a heart using a delivery system comprising a catheter (168) (Figs. 13- 14) (P. [0061] - -tube 168 is interpreted as a catheter through which manipulation loop 176 extends);
wrapping the strap device (200, 250) at least partially around a papillary muscle (206, 208) (Fig. 20) disposed in the ventricle (10) (Fig. 1) (P. [0062] - - the tabs 202, 204 are configured to wrap around a papillary muscle adjacent thereto as shown in Fig. 20), the papillary muscle (206, 208) being connected to a leaflet (12, 14) (Fig. 1) of an atrioventricular heart valve of the heart via chordae tendineae (24, 26) (Fig. 1) (P. [0044] - - FIG. 1 is a schematic simplified cross-sectional view through the left ventricle of a heart 10 …showing tenting of the leaflets 12, 14);
fixing the strap device (200, 250) to a wall (16) (Figs. 8, 25- 26) of the ventricle (10) (P. [0066] - - The embodiment 250 may be installed in the left ventricle of a heart in a similar manner that the embodiment 200 is installed as discussed above. The primary difference is the additional steps of passing the drawstring pairs 258, 260 through the wall of the ventricle and securing the drawstring pairs to the epicardium or the surface of the outside wall of the ventricle by, for example, tying the drawstrings to a pledget or other similar load distributing device); and
releasing the strap device (200, 250) from the catheter (168) (Ps. [0061]- [0062] - - after manipulation loop 176 pulls free end of drawstrings, tube 168 is removed).
Regarding claim 2, Wright further discloses wherein performing the method improves regurgitation of the heart valve (Ps. [0062], [0067] - - ventricular device for mitral valve regurgitation; drawstring pairs 216, 258 and 224, 260 are cooperatively used to raise the papillary muscles toward the mitral annulus to a "normal" position. In other words, an amount estimated to promote coaption of the mitral valve leaflets 14 once the heart begins beating again. …the drawstring pairs 258, 260 and 234 can be drawn tighter or released, as necessary, to tighten or lengthen the housing segments of the lateral and axial limbs within the ventricle to optimize the position of the papillary muscles to minimize or eliminate mitral regurgitation).
Regarding claim 3, Wright further discloses wherein the ventricle (10) is a left ventricle of the heart and the heart valve is a mitral valve (See Fig. 1) (P. [0044] - -the left ventricle of a heart 10).
Regarding claim 10, Wright further discloses wherein:
the strap device (200, 250) comprises a band form (202, 204) (P. [0062] - - the tabs 202, 204 are configured to wrap around a papillary muscle adjacent thereto. The tabs 202, 204 may be made of a biocompatible fabric band as shown in Fig. 21); and
said fixing the strap device (200, 250) to the wall (16) of the ventricle (10) comprises fixing one or more end portions of the band (202, 204) form to the wall (16) of the ventricle (10) (P. [0066] - - passing the drawstring pairs 258, 260 through the wall of the ventricle and securing the drawstring pairs to the epicardium or the surface of the outside wall of the ventricle by, for example, tying the drawstrings to a pledget or other similar load distributing device; since drawstrings 258, 260 are connected to end portions of the band (202, 204) as shown in Fig. 21, the one or more end portions (via drawstrings 258, 260) are fixed to the wall of the ventricle via securement to the surface of the outside wall of the ventricle). 
Regarding claim 11, Wright further discloses wherein said fixing the strap device (200, 250) to the wall (16) of the ventricle (10) involves inserting an anchor (258, 260 - - drawstrings including associated pledgets) coupled to the strap device (200, 250) into myocardium tissue associated with the wall (16) (Ps. [0066] - - since passing the drawstring pairs 258, 260 through the wall of the ventricle and securing the drawstring pairs to the epicardium or the surface of the outside wall of the ventricle involves passing the drawstrings 258, 260 through the myocardium tissue associated with the wall, the drawstrings 258, 260, which are part of the anchor (drawstrings including associated pledgets), are inserted into the myocardium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4- 9 and 12- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US Pub. No. 2011/0071626 A1) in view of Davidson (US Pub. No. 2007/0118151 A1).
Regarding claim 4, Wright discloses the method of claim 1, Wright further disclosing further comprising:
after said fixing the strap device (200, 250), determining whether function of the heart valve is adequate (P. [0068] - - an echo-cardio graph can be taken of the beating heart to determine whether there is any sign of mitral regurgitation); and
when it is determined that the function of the heart valve is not adequate, adjusting the strap device (200, 250) (Ps. [0066]- [0067] - - enabling further axial adjustment of the distance between the papillary muscles and the mitral annulus following installation of the embodiment 250 in the left ventricle, closure of the heart, and cecession of cardiopulmonary bypass, i.e., on a beating, functioning heart…This may be desired when what was believed to be a "normal" positioning of the papillary muscles relative to the mitral annulus does not actually promote adequate coaption of the valve leaflets 14. In such a case, the drawstring pairs 258, 260 and 234 can be drawn tighter or released, as necessary, to tighten or lengthen the housing segments of the lateral and axial limbs within the ventricle to optimize the position of the papillary muscles to minimize or eliminate mitral regurgitation).
Wright does not explicitly disclose that the tube 168 is removed after drawstrings 258, 260 and 234 are manipulated, and as such, does not explicitly teach the method step of:
(claim 4) adjusting the strap device prior to said releasing the strap device from the catheter as claimed.
However, Davidson teaches percutaneous valve repair for treatment of mitral valve regurgitation in the same field of endeavor (Title, P. [0029]) having a catheter (5, 210) (Figs. 17- 18) through which a fastening device (220) (Fig. 17) is used to manipulate sutures (260, 180) (Figs. 16, 18) 
(claim 4) after said fixing the sutures (60, 80) (Ps. [0107] - - two sutures (60, 80) are affixed to one another by fastening device 220 creating a desired length of suture 260), determining whether function of the heart valve is adequate; and
when it is determined that the function of the heart valve is not adequate, adjusting the sutures (60, 80) prior to said releasing the sutures (60, 80) from the catheter (Figs. 26, 27) (Ps. [0019], [0117] - - the method may further include adjusting a length of the filament to vary the function of the cardiac valve. The length of the filament may be adjusted while the patient's heart is beating. If desired, the patient's heart may be viewed using an imaging technique while the length of the filament is adjusted to determine a desired length for the filament).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method step of determining whether the function of the heart valve is adequate and, when it is determined that the function of the heart is not adequate, adjusting the strap device associated with Wright to include the step of adjusting a desired length of suture prior to releasing the suture from the catheter as taught by Davidson because it would provide a means for predictably drawing tighter or releasing, as necessary, to tighten or lengthen the length of suture at a suitable length to reduce, and preferably, minimize, mitral valve regurgitation (Davidson - - P. [0106]).
Regarding claim 5, Wright in view of Davidson discloses the method of claim 4, Wright further disclosing wherein said determining whether function of the heart valve is adequate comprises determining whether the papillary muscle has moved to a desirable position (Ps. [0066]- [0068] - - further axial adjustment of the distance between the papillary muscles and the mitral annulus …when what was believed to be a "normal" positioning of the papillary muscles relative to the mitral annulus does not actually promote adequate coaption of the valve leaflets 14. In such a case, the drawstring pairs 258, 260 and 234 can be drawn tighter or released, as necessary, to tighten or lengthen the housing segments of the lateral and axial limbs within the ventricle to optimize the position of the papillary muscles to minimize or eliminate mitral regurgitation; If necessary, further echo-cardio graphs can be taken and further readjustment of the position of the papillary muscles relative to the mitral annulus can be made).
Regarding claim 6, Wright in view of Davidson discloses the method of claim 4, Wright further disclosing wherein said determining whether function of the heart valve is adequate comprises determining whether regurgitation of the heart valve has been sufficiently reduced (Ps. [0066]- [0068] - - further axial adjustment of the distance between the papillary muscles and the mitral annulus …when what was believed to be a "normal" positioning of the papillary muscles relative to the mitral annulus does not actually promote adequate coaption of the valve leaflets 14. In such a case, the drawstring pairs 258, 260 and 234 can be drawn tighter or released, as necessary, to tighten or lengthen the housing segments of the lateral and axial limbs within the ventricle to optimize the position of the papillary muscles to minimize or eliminate mitral regurgitation; after the heart is closed, the heart beat is restarted and the patient is weaned off cardiopulmonary bypass, an echo-cardio graph can be taken of the beating heart to determine whether there is any sign of mitral regurgitation. If so, further axial adjustment of the papillary muscles can be made by drawing tighter or releasing the drawstring pairs 258, 260 and re-securing them to their respective pledgets).
Regarding claim 7, Wright in view of Davidson discloses the method of claim 4, Wright further disclosing wherein said determining whether function of the heart valve is adequate comprises determining whether a position of the leaflet (12, 14) has moved to a desirable position (Ps. [0066]- [0068] - - further axial adjustment of the distance between the papillary muscles and the mitral annulus …when what was believed to be a "normal" positioning of the papillary muscles relative to the mitral annulus does not actually promote adequate coaption of the valve leaflets 14. In such a case, the drawstring pairs 258, 260 and 234 can be drawn tighter or released, as necessary, to tighten or lengthen the housing segments of the lateral and axial limbs within the ventricle to optimize the position of the papillary muscles to minimize or eliminate mitral regurgitation).
Regarding claim 8, Wright in view of Davidson discloses the method of claim 4, Wright further disclosing wherein said adjusting the strap device (200, 250) comprises adjusting a tension of the strap device (200, 250) to further reposition the papillary muscle (206, 208) (Ps. [0066]- [0068] - - further axial adjustment of the distance between the papillary muscles and the mitral annulus …when what was believed to be a "normal" positioning of the papillary muscles relative to the mitral annulus does not actually promote adequate coaption of the valve leaflets 14. In such a case, the drawstring pairs 258, 260 and 234 can be drawn tighter or released, as necessary, to tighten or lengthen the housing segments of the lateral and axial limbs within the ventricle to optimize the position of the papillary muscles to minimize or eliminate mitral regurgitation).
Regarding claim 9, Wright in view of Davidson discloses the method of claim 4, Wright further disclosing wherein said determining whether function of the heart valve is adequate is performed at least part using echocardiography (P. [0068] - - an echo-cardio graph can be taken of the beating heart to determine whether there is any sign of mitral regurgitation).
Regarding claim 12- 13, Wright discloses the method of claim 1, but Wright does not explicitly disclose
(claims 12- 13) a transcatheter procedure as claimed.
However, Davidson teaches percutaneous valve repair for treatment of mitral valve regurgitation in the same field of endeavor (Title, P. [0029]) having a catheter (5, 210) (Figs. 17- 18) through which a fastening device (220) (Fig. 17) is used to manipulate sutures (260, 180) (Figs. 16, 18) 
(claim 12) wherein said delivering the sutures (60, 80) into the ventricle of the heart is performed using a transcatheter procedure (P. [0084] - - methods provided in accordance with the teachings of the present invention allow adjustment of the geometry of various portions of a patient's heart…by a percutaneous approach and without the use of cardiopulmonary bypass or any need to stop the heart of the patient);
(claim 13) wherein the transcatheter procedure is a transfemoral procedure (P. [0096] - - delivery catheter 10 is introduced into the arterial system of a patient e.g., by way of the femoral artery).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method step of delivering the strap device into the ventricle of the heart associated with Wright such that the delivering is performed by a transfemoral transcatheter procedure because it would allow adjustment of the geometry of various portions of a patient's heart without the use of cardiopulmonary bypass or any need to stop the heart of the patient (Davidson - - P. [0084]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771